Case 1:18-cv-00297-RGA Document 19 Filed 12/10/18 Page 1 of 5 PageID #: 1697



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

MAZY SEHRGOSHA, Individually and on
                                  )
Behalf of All Others Similarly Situated,
                                  )
                                  )
                Plaintiff,        )
                                  )
            v.                    )
                                  )          C.A. No. 18-0230-RGA
KINDRED HEALTHCARE, INC., PHYLLIS )
R. YALE, BENJAMIN A. BREIER, JOEL )
ACKERMAN, JONATHAN D. BLUM, PAUL )
J. DIAZ, HEYWARD R. DONIGAN,      )
RICHARD GOODMAN, CHRISTOPHER T. )
HJELM, FRED J. KLEISNER, SHARAD   )
MANSUKANI, M.D., and LYNN SIMON,  )
M.D.,                             )
                                  )
               Defendants.        )

JOEL ROSENFELD, On Behalf of Himself and )
All Others Similarly Situated,           )
                                         )
                    Plaintiff,           )
                                         )
              v.                         )    C.A. No. 18-0260-RGA
                                         )
KINDRED HEALTHCARE, INC., PHYLLIS )
R. YALE, BENJAMIN A. BREIER, JOEL        )
ACKERMAN, JONATHAN D. BLUM, PAUL )
J. DIAZ, HEYWARD R. DONIGAN,             )
RICHARD GOODMAN, CHRISTOPHER T. )
HJELM, FRED J. KLEISNER, SHARAD          )
MANSUKANI, M.D., and LYNN SIMON,         )
M.D.,                                    )
                                         )
                  Defendants.            )
Case 1:18-cv-00297-RGA Document 19 Filed 12/10/18 Page 2 of 5 PageID #: 1698



GEORGE W. EINHORN,                )
                                  )
                Plaintiff,        )
                                  )
            v.                    )
                                  )                          C.A. No. 18-0297-RGA
KINDRED HEALTHCARE, INC., PHYLLIS )
R. YALE, BENJAMIN A. BREIER, JOEL )
ACKERMAN, JONATHAN D. BLUM, PAUL )
J. DIAZ, HEYWARD R. DONIGAN,      )
RICHARD GOODMAN, CHRISTOPHER T. )
HJELM, FRED J. KLEISNER, SHARAD   )
MANSUKANI, M.D., and LYNN SIMON,  )
M.D.,                             )
                                  )
               Defendants.        )

          DEFENDANTS’ RESPONSE TO ORDER DATED NOVEMBER 26, 2018

         Pursuant to the Court’s November 26, 2018 Oral Order (the “Order”), Defendants

respond below to the Court’s questions concerning Plaintiffs’ analysis regarding recent

disclosure litigation before this Court.

         As noted in the Order, in response to a prior inquiry from the Court, Plaintiffs provided a

list of 178 cases, representing 98 separate transactions, filed in the District of Delaware between

January 20, 2016 and September 5, 2018 in which the plaintiffs appear to have made similar

allegations to those made in the present actions (i.e., allegations of violations of the Securities

Exchange Act of 1934 §§ 14(a), 14(d), and/or 20(a) in connection with a merger). See D.I. 16

at 6-7; 16-1 (Exhibit H). At this time, Defendants have no reason to dispute that those 178 cases

“are essentially an accurate picture of analogous recent disclosure litigation in this Court.” See

Order.

         Plaintiffs claim that the defendants in 27 of those 98 transactions did not make corrective

disclosures, representing a 27% failure rate for plaintiffs’ counsel in cases of this type. See D.I.




                                                  2
Case 1:18-cv-00297-RGA Document 19 Filed 12/10/18 Page 3 of 5 PageID #: 1699



16 at 7; 16-1 (Exhibit I).1 For the reasons below, Defendants respectfully disagree with this

analysis and the assertion that 27% is an “accurate characterization of the failure rate at obtaining

corrective disclosures.”2 See Order.

       First, in 15 of the cases identified in Exhibit I, the companies did make corrective

disclosures.3 These transactions do not represent “failures” for plaintiffs (or their counsel) at all.

       Second, in five of the cases included in Plaintiffs’ Exhibit I, although defendants appear

not to have made corrective disclosures before the shareholder vote, that is because in all but one

case the complaints were not filed until after the vote,4 and in the one case in which a complaint

was filed before the vote, the plaintiff elected not to pursue a motion for preliminary injunction.5

Defendants respectfully submit that these cases are not appropriately considered “failures” either,

because it is evident that plaintiffs in these cases pursued post-closing remedies (i.e., damages)

instead of a preliminary injunction. Moreover, four of these five cases are ongoing, and thus it is

yet to be determined whether they will succeed or fail (or settle).6




1
     Defendants note that Plaintiffs’ Exhibit I, which purports to be the list of transactions in
which defendants did not make any corrective disclosures, includes 29 transactions, not 27.
2
     For the Court’s convenience, the following analysis, and the documents supporting it, are
summarized in Annex A, attached hereto.
3
     These cases involved A. Schulman, Inc.; Bob Evans Farms, Inc.; Calgon Carbon
Corporation; Chicago Bridge & Iron Company, N.V.; DigitalGlobe, Inc.; Energy Transfer
Partners, L.P.; Genvec, Inc.; GGP, Inc.; Harman International Industries, Inc.; IXYS
Corporation; Moneygram International; Pepper Snapple Group, Inc.; Stone Energy Corporation;
Supervalu Inc.; and U.S. Geothermal Inc.
4
     These cases involved Almost Family, Inc.; Columbia Pipeline Group, Inc.; Lionbridge
Technologies, Inc.; Mavenir Inc.; and Northern Tier Energy LP.
5
     This case involved Almost Family, Inc.
6
     In the one case that is not still ongoing (involving Northern Tier Energy LP.), the plaintiff
voluntarily withdrew its complaint following briefing on defendants’ motion to dismiss, but
before that motion was decided.


                                                  3
Case 1:18-cv-00297-RGA Document 19 Filed 12/10/18 Page 4 of 5 PageID #: 1700



       Third, in three of the cases included in Plaintiffs’ Exhibit I, the transaction at issue fell

apart before a shareholder vote was held and, therefore, corrective disclosures were not

necessary.7 Thus, the plaintiffs in these cases did not “fail” to obtain corrective disclosures.

       Finally, in the remaining six cases, although it appears that the merger was approved by

the shareholders without defendants making any corrective disclosures, the cases were each

voluntarily dismissed by the plaintiff after the merger closed, without any indication from the

docket that the cases were litigated at all.8 The fact that these case were voluntarily dismissed

without litigation suggests at most that the cases were ill advised to begin with, or that the

plaintiff simply concluded that those particular matters had an insufficient chance of success to

warrant much effort.

       Accordingly, since none of the listed cases involve plaintiffs actually litigating and losing

a motion for supplemental or corrective disclosures, Defendants respectfully assert that 0% is a

more accurate “failure rate” for these types of lawsuits filed in this District.




7
     These cases involved BioCryst Pharmaceuticals, Inc.; Bonanza Creek Energy, Inc.; and
Forestar Group, Inc.
8
     These cases involved Albany Molecular Research Inc.; Energy XXI Gulf Coast, Inc.;
Juniper Pharmaceuticals, Inc.; Nuestar Inc.; Orbotech Ltd.; and USG Corporation.


                                                   4
Case 1:18-cv-00297-RGA Document 19 Filed 12/10/18 Page 5 of 5 PageID #: 1701



                                  Respectfully submitted,

OF COUNSEL:                       POTTER ANDERSON & CORROON LLP

Roger A. Cooper                   By: /s/ Jonathan A. Choa
Mark E. McDonald                       Matthew E. Fischer
Charity E. Lee                         Timothy R. Dudderar
CLEARY GOTTLIEB STEEN &                Jonathan A. Choa
HAMILTON LLP                           Jacqueline A. Rogers
One Liberty Plaza                      Hercules Plaza
New York NY 10006                      P.O. Box 951
(212) 225-2283                         Wilmington, DE 19899-0951
                                       (302) 984-6000
Dated: December 10, 2018
6022884                           Attorneys for Kindred Healthcare, Inc., Phyllis R.
                                  Yale, Sharad Mansukani, M.D., Benjamin A. Breier,
                                  Joel Ackerman, Jonathan D. Blum, Paul J. Diaz,
                                  Heyward R. Donigan, Richard Goodman,
                                  Christopher T. Hjelm, Fred J. Kleisner, and Lynn
                                  Simon, M.D.




                                     5
